t c memo united_states tax_court jeffrey s kaiser and gail f kaiser petitioners v commissioner of internal revenue respondent docket no filed date lawrence r jones jr for petitioners audrey m morris for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue for decision is whether certain income earned by jeffrey s kaiser constitutes earnings from self-employment within the meaning of sec_1402 subject_to tax imposed by sec_1401 findings_of_fact some of the facts have been stipulated and they are so found petitioners filed a joint federal_income_tax return for the year the return jeffrey s kaiser resided in dallas texas and gail f kaiser resided in mesquite texas at the time that the petition was filed in this case references to petitioner are to jeffrey s kaiser petitioner has been employed as a police officer on a full- time basis by the dallas police department the department since during the year in issue he held the rank of sergeant in order for an individual to obtain employment as a police officer in texas he or she must satisfy various requirements established by texas law which include being issued a warrant of appointment from a governmental entity authorized to do so as a dallas police officer petitioner was subject_to the department's rules and regulations published in general order sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure and standard operating procedures the general orders and standard operating procedures included not only the policies and practices of the department that dallas police officers were bound to follow in connection with their official responsibilities but also contained a code of conduct that dallas police officers were bound to honor whether on-duty or off-duty if an off-duty police officer engages in a law enforcement activity such as making an arrest in connection with a crime committed in the officer's presence the officer's status changes from off-duty to on-duty while the officer is engaged in the law enforcement activity in this regard dallas police officers are subject_to the department's general orders and standard operating procedures on a 24-hour-per-day basis the general orders and standard operating procedures apply to certain aspects of a dallas police officer's personal life such as the conditions under which the police officer is permitted to accept or engage in off-duty employment violating a general order or standard operating procedure could result in disciplinary action against the police officer occasionally private businesses or individuals third- parties require the services of off-duty police officers for traffic control security or other police-type services a dallas police officer is not permitted to engage in off-duty employment unless he or she first receives approval from the department the department maintains a roster of officers who are interested in off-duty employment to obtain the services of an off-duty dallas police officer the third party may call the department or directly contact an officer about off-duty employment although dallas police officers are not permitted to commercially advertise their availability for off-duty employment if the department's approval has been obtained the decision to accept or engage in off-duty employment is within the discretion of the police officer the department imposes no obligation on its police officers to do so the general orders provide the process that a dallas police officer must go through in order to obtain such approval the process differs depending upon whether the off-duty employment involves police-type services or other types of services in either event approval or denial of the application or request depends upon various considerations some relating to the police officer and others to the nature of the employment 2with respect to police-type services a dallas police officer must submit an application_for special duty this application is subject_to renewal and review on a monthly basis to engage in outside employment not involving police-type services the officer must submit a request for permission for outside employment other than police duty after initial approval the request is subject_to renewal and review twice a year 3in reviewing applications and requests for off-duty employment department supervisors consider whether the off- duty employment entails an excessive number of working hours in a 24-hour period whether the off-duty employment would interfere continued during petitioner after receiving permission from the department to do so provided off-duty police-type services to presbyterian hospital of dallas northpark mall and the parking company of america the companies petitioner voluntarily accepted off-duty employment with these companies he was not obligated to do so as a dallas police officer the department did not direct him to accept such employment and would not have disciplined him if he chose not to do so he could quit working for or be terminated by these companies at any time petitioner's off-duty work schedules were based upon the needs of continued with the officer's assigned duties the officer's attendance and productivity records the frequency of complaints against the officer whether the place of work is frequented by felons whether the nature of the work would bring discredit to the department and whether the off-duty employment is political morally questionable involves religious issues conflicts with police objectives or is detrimental to the department permission for off-duty employment is normally denied if for example the officer is in training the work is outside of dallas city limits the officer is on limited duty status the principal business of the company involves the dispensing of alcoholic beverages the officer's supervisor determines the work would limit the officer's effectiveness in discharging his official duties the work involves collecting bills or checks the work involves domestic difficulties the work is for an entity or company engaged in a labor dispute or political controversy such that the officer's employment may be considered an endorsement or condemnation by the department of a position of either party in a controversy the work is for a public_utility corporation holding a franchise from the city or the work involves surveillance for a private security company investigative agency or an individual the department may terminate its approval of an officer's off-duty employment if any of these conditions arise after the fact if an officer fails to comply with the provisions of the general orders his or her supervisor may deny suspend or restrict the off-duty employment privileges of the officer the companies taking into consideration petitioner's on-duty hours the amount and method of petitioner's compensation were agreed upon between each company and petitioner without involvement by the department when petitioner performed services for these companies he wore his official uniform and carried police-issued equipment such as handcuffs gun and night stick the income that petitioner received from the companies was not taken into account in the computation of the pension benefits to which he was entitled as a dallas police officer during in addition to the income that petitioner earned from the department he received compensation from the companies in the following amounts presbyterian north park parking company dollar_figure big_number the companies considered petitioner an independent_contractor and reported the compensation paid to him on forms 1099-misc petitioners included the above compensation in the amount they reported as wages on their return the federal_income_tax liability that petitioners reported on their return did not include any amount attributable to the self-employment_tax imposed by sec_1401 in the notice_of_deficiency respondent determined that the compensation petitioner received from the companies was subject_to the self-employment_tax and computed the deficiency here in dispute accordingly respondent's determination is based upon her conclusion that such compensation constitutes earnings from self-employment within the meaning of sec_1402 opinion in addition to other taxes sec_1401 imposes a tax upon an individual's self-employment_income this tax is commonly referred to as the self-employment_tax ignoring exceptions not applicable to this case sec_1402 defines self-employment_income as net_earnings_from_self-employment disregarding irrelevant exceptions and inclusions net_earnings from self- employment consist of the gross_income derived by an individual from any trade_or_business carried on by such individual less the allowable deductions that are attributable to such trade_or_business sec_1402 however the self-employment_tax generally does not apply to compensation paid to an employee by an employer sec_1402 and petitioners contend that petitioner provided police-type services to the companies as an employee of the department not as an independent_contractor consequently according to petitioners the compensation that petitioner received from the companies is not subject_to the self-employment_tax respondent's determination to the contrary having been made in a notice_of_deficiency is presumptively correct and petitioner sec_4petitioners have expressly taken the position that petitioner was not an employee of any of the companies during the year in issue respondent apparently agrees and we do not consider this point in our opinion bear the burden of proving otherwise rule a 290_us_111 whether an individual is compensated as an employee or an independent_contractor is normally considered a factual question the resolution of which is dependent upon the application of certain common-law principles to the circumstances of the particular situation sec_1402 sec_3121 sec_31_3401_c_-1 employment_tax regs 503_us_318 89_tc_225 affd 862_f2d_751 9th cir petitioners first argue that as a matter of state law petitioner must be considered an employee of the department with respect to the compensation he received from the companies in support of this argument petitioners presented an explanation of the process that an individual must go through in order to qualify for employment as a police officer in texas based upon our review of the texas statutes called to our attention in petitioners' brief it appears that petitioners have accurately outlined the process while we agree with petitioners that an individual cannot be employed as a police officer unless the relevant statutory scheme has been satisfied we fail to see how establishing this point advances petitioners' position in this case petitioners' argument is based upon their erroneous assumption that petitioner was employed by the companies as a police officer obviously the companies were not authorized to issue warrants of appointment a necessary event in order for an individual to qualify for employment as a police officer in texas however petitioner was hired by the companies to provide police-type services not as a police officer although being an active police officer might have been a necessary qualification for the jobs merely because the companies could not appoint and hire petitioner as a police officer does not mean that he could not be hired as an independent_contractor in texas a police officer can be an employee of a police department and during his or her off-duty hours provide police-type services as an independent_contractor to third-parties cf hoechst celanese corp v compton s w 2d tex ct app city of dallas v half price books records magazines inc s w 2d tex ct app tex rev civ stat ann art 29bb sec_3 west supp petitioners next argue that because petitioner was in uniform while working for the companies he was acting in his capacity as a police officer and as such could only be considered an employee of the department petitioners cite wood v state s w 2d tex crim app monroe v state s w 2d tex crim app thompson v state s w 2d tex crim app in support of this argument our reading of these cases differs significantly from petitioners' these cases merely confirm a point that is not in dispute in this case namely that the status of a police officer changes from off-duty to on-duty if while off-duty the officer observes criminal conduct and engages in a law enforcement activity in response to such conduct this change in status occurs however regardless of whether the police officer is engaged in providing police-type services to a third party or is merely off-duty and happens to be in an area where and when his or her services are required this change in status has no bearing on whether a texas police officer is prohibited as a matter of law from earning and receiving compensation as an independent_contractor petitioners also argue as a matter of fact that under the common-law principles relevant to such determinations the level of control that the department exerted over the services that petitioner provided to the companies renders him an employee of the department with respect to such services 5the relevant factors in determining the characterization of an employment relationship include the degree of control exercised by the principal over the details of the work the payee's investment in facilities the payee's opportunity for profit or loss the permanency of the relationship between the parties the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and whether nonmonetary benefits are involved nlrb v united ins co 390_us_254 64_tc_974 feivor v commissioner tcmemo_1995_107 no one factor is determinative rather all the incidents of the relationship must be assessed and weighed nlrb v united ins co supra pincite we have previously considered a similar argument presented in the context of an identical issue in march v commissioner tcmemo_1981_339 in that case we acknowledged that the issue is not free from doubt but held that the income earned by the taxpayer a miami police officer from off-duty employment was subject_to the self-employment_tax imposed by sec_1401 we based our holding in march primarily upon a finding that the police department's control which we characterized as incidental over the taxpayer's off-duty jobs was not sufficient to support a conclusion that the taxpayer was an employee of the police department with respect to the off-duty jobs the control that the miami police department had over the taxpayer's off-duty employment in march is similar in source nature and consequence to the control that the department had over petitioner's off-duty employment in this case as we observed in march v commissioner supra n petitioner correctly points out that the department did wield and exercise a large degree of control_over off-duty employment in that all such employment had to meet its approval however it is important to keep in mind that two types of jobs on- duty jobs and off-duty jobs exist simultaneously in this case there is no dispute that an employer- employee relationship existed between petitioner and the department with respect to his regular on-duty job in our opinion the control vested in the department with respect to off-duty employment relates solely to this on-duty employer-employee relationship it does not represent the department's attempt to control the details of the off-duty employment for example department approval of off-duty employment is directly attributable to the department's desire to ensure the absence of any interference with an officer's on-duty activities and to preserve the department's image this type of broad control is qualitatively different from the type of direct operational control implicit in the employer-employee relationship see 172_f2d_87 7th cir similarly we recognize that petitioner's off-duty activities may have been constrained by department rules and regulations the general application of those rules however relates to petitioner's status as a member of the department and is not specifically aimed at controlling the details of petitioner's activities while working off-duty for example the mere fact that petitioner might be reprimanded by the department if he abandons his off-duty job without notice does not necessarily mean the department controls his off-duty employment activities rather any conduct unbecoming a police officer such as abandoning a job would presumably violate the department's rules and regulations whether such conduct related to off-duty employment or not as in march the incidental control that the department had over petitioner's off-duty employment is simply not sufficient to support a finding that petitioner performed the off-duty services for the companies as an employee of the department nothing has been presented in this case that persuades us to depart from our reasoning in march the facts in march are so similar to the facts in this case that different results would not be justified furthermore we find petitioner's apparent obligation to accept on-duty assignments to be in sharp contrast to the absence of any such obligation with respect to off-duty employment the department had absolutely no control_over petitioner with respect to his decision to decline suitable employment offers from third parties the department's lack of control_over this aspect of petitioner's off-duty activities severely undermines petitioners' position in this case consequently and for the reasons expressed in march v commissioner supra we hold that the earnings here in dispute were not received by petitioner as an employee of the department but constituted earnings from self- employment within the meaning of sec_1402 subject_to the tax imposed by sec_1401 to reflect the foregoing decision will be entered for respondent
